67 F.3d 303
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Alfredo Javier CONTRERAS, Appellant.
No. 95-2241.
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 15, 1995.Filed:  Sept. 25, 1995.

Before FAGG, MAGILL, and MURPHY, Circuit Judges.
PER CURIAM.


1
On appeal, Alfredo Javier Contreras challenges the district court's restitution order.  Having carefully considered the record and the parties' briefs, we find merit in Contreras's contention that the district court improperly ordered restitution for the dismissed counts of the indictment.  The Government agrees that "the [d]istrict [c]ourt should not have ordered restitution for the counts to which [Contreras] did not plead guilty."  Thus, the judgment should be modified to require Contreras to make restitution in the amount of $29,058.69, the loss attributable to the counts of conviction.  We find Contreras's remaining arguments to be meritless and reject them without further discussion.  Except as modified, we affirm the district court's judgment.